                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE



RICHARD L. ABBOTT,

                       Plaintiff,

               V.                                     Civil Action No. 20-131-RGA

LUKE W. METTE, KATHLEEN M.
VAVALA, COLLINS J. SEITZ, JR. ,  •            .
JAMES T. VAUGHN, JR., TAMIKA R.
MONTGOMERY-REEVES, GARY F.
TRAYNOR, and KAREN L. V ALIHURA,

                       Defendants.




                                             ORDER

        Before me is a motion for a temporary restraining order. (D.I. 3). It is DENIED after

consideration of the motion, the complaint (D.I. 1), Defendants' Response (D.I. 10), and

Plaintiffs Reply (D.I. 11).

        Plaintiff states that he is a member of the Delaware Bar, and that, among other things, his

first amendment associational rights and his rights to equal protection and due process will be

denied in upcoming attorney disciplinary proceedings. (D.I. 3 at 2). He alleges federal

racketeering, state racketeering, a violation of 42 U.S.C. § 1983, and seeks a declaratory

judgment to the effect that the attorney disciplinary system is unlawful and to prohibit its

application to him. He appears to acknowledge that, at minimum, all Defendants are immune

from suit for damages. (D.I. 1 at 26-27 (seeking injunctive and declaratory relief) ; D.I. 11 at

128).

                                            Pagel of 4
        Plaintiff has not shown a probability of success on the merits. 1 He has cited no court

decision where a federal court has enjoined state attorney disciplinary proceedings. At least

since 1982, it has been apparent that, if an attorney can raise his constitutional claims in the

disciplinary proceedings, a federal court should (and, generally, must) abstain from a lawsuit

challenging those proceedings. There is "a strong federal policy against federal-court

interference with pending state judicial proceedings absent extraordinary circumstances."

Middlesex Cty. Ethics Comm. v. Garden State Bar Ass 'n, 457 U.S. 423 , 431 (1982). 2

"Proceedings necessary for the vindication of important state policies or for the functioning of

the state judicial system" are an important state interest. Id. at 432. It appears to me that the

investigation of ethics complaints by Disciplinary Counsel is "judicial in nature." Plaintiff

recognizes as much by naming the Justices of the Supreme Court as Defendants. See id. at 434-

35 (noting that the naming of an agency of the New Jersey Supreme Court as defendant

"demonstrated" the State' s interest).

        Defendants have responded to the motion for a TRO citing four cases in which the

Delaware Supreme Court has considered constitutional arguments raised by attorneys during

disciplinary proceedings. (D.I. 10 at 9). The cases support Defendants' response. See In re

Tennenbaum , 918 A.2d 1109, 1112, 1116 (Del. 2007) (per curiam) (due process); In re Bailey,

821 A.2d 851 , 862-63 (Del. 2003) (per curiam) (due process); In re Shearin, 765 A.2d 930, 938

(Del. 2000) (per curiam) (first amendment); In re Kennedy, 472 A.2d 1317, 1326-31 (Del. 1984)

(due process and equal protection). Thus, it appears that Plaintiff has the opportunity to raise his




1
  I only address abstention, which is the only issue argued in Defendants' Response. Defendants note there are
many other arguments that they could raise. (D.I. 10 at 11 n.2). Nothing I say here should be taken as any comment
on theories that are mentioned but not argued.
2
  Citation to other cases describing the applicability of the Younger abstention doctrine are not persuasive when
there is a Supreme Court case addressing its applicability to attorney disciplinary proceedings.

                                                  Page 2 of 4
constitutional challenges in the disciplinary proceedings, and it appears likely that this Court will

abstain from hearing Plaintiff's case.3 I further note that although all five Justices of the

Delaware Supreme Court are named as Defendants, the allegations in the complaint generally are

not about them, and, when they are, are conclusory, that is, the Supreme Court is aware of the

actions of Disciplinary Counsel and takes no action, or the Supreme Court rules against Plaintiff

when he raises valid legal points.

         Plaintiff states that I should not abstain because he alleges bad faith and harassment. It is

not sufficient to allege that Disciplinary Counsel has investigated possible violations by Plaintiff

before, or that the Supreme Court has ruled against Plaintiff before. Nor does use of invective

such as " Star Chamber Proceeding" help Plaintiffs case. Indeed, Plaintiff alleges that

Disciplinary Counsel dismissed a petition for interim suspension (D.I. 1 at if38) and has

abandoned other charges (D.I. 11 at ,r 25) and that the Supreme Court has issued a ruling that, at

least as described in the complaint, appears to be favorable to Plaintiff (D.I. 1 at if36). "Minimal

respect for the state processes, of course, precludes any presumption that the state courts will not

safeguard federal constitutional rights." Middlesex County, 457 U.S. at 431. Plaintiff's

arguments do not persuade me that there is any reasonable probability that his lawsuit' s

allegations will make it inappropriate for abstention.

         Plaintiff also falls short on the allegation of immediate irreparable harm. The scheduled

proceeding on February 5, 2020, appears to be that of the "Preliminary Review Committee,"

which has the power to begin formal disciplinary hearings against Plaintiff. Consideration of

possible disciplinary charges by the body authorized by law to consider such charges does not


3
 Contrary to what Plaintiff says, a decision to abstain is a decision on the merits for purposes of considering
emergency relief, since it effectively would terminate the litigation in this Court. Of course, should Plaintiff be
subject to disciplinary proceedings, raise constitutional issues, and lose, he would be able to seek review of the
constitutional issues in the United States Supreme Court.

                                                     Page 3 of 4
constitute irreparable harm. Indeed, Plaintiff makes no allegation that he will not get a fair

hearing at the PRC. (See D.l. 1 at 1 44).

       I do not think the balance of harms tips in Plaintiffs favor. Plaintiff seeks an indefinite

delay in the disciplinary process. Whatever the outcome of the PRC hearing on Wednesday,

Plaintiff will continue to be able to practice law. Only an action of the Delaware Supreme Court

can impact Plaintiffs ability to practice law. On the other hand, Defendants are all charged with

responsibilities relating to the operation of Delaware' s attorney discipline process. An order

restraining Disciplinary Counsel from going forward on a hearing to determine whether Plaintiff

should be subject to discipline would diminish Disciplinary Counsel ' s ability to do its job, not

only in this case but likely in other cases.

       The public interest is not served by interfering with Delaware' s attorney disciplinary

process. That process serves the public interest as the main method of regulating the conduct of

those admitted to the Delaware Bar. For the same reasons that a federal court should abstain

from litigation over state attorney disciplinary proceedings, a federal court should not enjoin

state disciplinary proceedings.

        IT IS SO ORDERED this       3 day of February 2020.




                                               Page 4 of 4
